DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not clear from where the two receiving steps are receiving the “request” and the “timing information”. It is not clear how the “first node” is oriented in the RAN in relation to the communication that goes through it. Further, it is not clear what the relationship is between “data flow” and “traffic streams” – Does a data flow include a plurality of traffic streams, does a data flow correspond to a traffic stream, or something else? At lines 7-9, it is not clear what is meant by “the timing information is based at least in part on the plurality of 
In claim 2, it is not clear how the phrase “each of the plurality of traffic streams associated with the QoS class of the data flow” should be interpreted in view of the limitation at claim 1, “the data flow being associated with a quality of service (QoS) class”. Is each of the traffic streams a part of the data flow, or something else?
In claim 4, it is not clear whether the “timing information” truly comprise the recited parameters. It seems that some of the recited parameters are not “timing information”, but rather other necessary ‘communication parameters’. 
In claim 6, it is not clear how the “determining” step and the “receiving” step are a part of the step of “receiving timing information”. The determining step and the receiving step seem to be steps which are independent from the step of “receiving timing information”. 
In claim 11, it is not clear whether “receiving timing information” truly comprise receiving the recited ‘functions’. Further, the clause is tangled, and therefore, it is not clear ‘what’ is (are) being received from ‘what’. 
Regarding claims 16-30, some of the same questions raised above apply to this group of claims, as well. 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-9, 15-22, 27, 29 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al., US 2010/0265823 (Zhao).
Zhao discloses mechanisms for evolved packet system quality of service class identifier extension. 
Regarding claim 1, Zhao teaches a method for wireless communication at a first node of a radio access network (RAN), comprising: receiving a request to establish a data flow with a user equipment (UE), the data flow being associated with a quality of service (QoS) class (a network component to promote connectivity between a user agent (UA) and a packet data network (PDN) is disclosed.  The network component comprises a processor configured to receive a request to establish a service data flow, the request comprising a quality of service class identifier (QCI), [0049]), wherein the UE supports a plurality of traffic streams, each traffic stream being between a downstream endpoint and an upstream endpoint via both the UE and the first node of the RAN ( UA 101 may include the associated QCI parameter for each of the GBR or non-GBR bearers for bearer level packet data forwarding treatment, [0014]); receiving timing information for the data flow via one or more system messages associated with the data flow, wherein the timing information is based at least in part on the plurality of traffic streams associated with the QoS class of the data flow (the request comprising a quality of service class identifier (QCI) and a QCI extension encapsulating a sense of change in one or a combination of a priority, a packet delay budget, [0049]); and establishing the data flow based at least in part 
Regarding claims 16, 29 and 30, Zhao is applied in the same manner as applied above. 
Regarding claims 2 and 17, Zhao teaches that receiving timing information for the data flow comprises: receiving timing information that is based at least in part on a period and an offset for each of the plurality of traffic streams associated with the QoS class of the data flow (PDB(j) values correspond to different offsets in packet delay budget, see the table at [0035]).
Regarding claim 3, Zhao teaches that receiving timing information for the data flow comprises: receiving a plurality of time offset indications associated with communicating with the set of downstream endpoints, wherein the downstream endpoint is a time sensitive network (TSN) endpoint (PDB values shown at Table 1 indicate the time sensitivity – the QCIs with lower number of PDB would be considered to be having more time sensitive nature. 
Regarding claims 4, 5, 18 and 19, Zhao teaches receiving one or more of a traffic periodicity, a traffic direction, a bit rate parameter, a packet data budget (PDB) parameter, a packet error loss rate (PER) parameter, a burst size parameter, or one or more packet size parameters associated with one or more of the traffic streams associated with the QoS class of the data flow (claim 4), and receiving one or more of an uplink time offset, a downlink time offset, or a time offset associated with a first downstream endpoint of a set of downstream endpoints, for one or more traffic streams of the plurality of traffic streams associated with the QoS class of the data flow (claim 5) (PDB and PELR, see Table 1 and the Table at [0035]).

Regarding claims 7 and 21, Zhao teaches that each of the plurality of time offset indications includes one or more of a time offset start indication, a time offset end indication, a time offset duration indication, or a packet delivery deadline indication (see for example, PDB of -50ms, +100ms, -100ms at [0035]). 
Regarding claims 8 and 22, Zhao teaches applying each of the plurality of time offset indications with respect to a time sensitive network (TSN) time reference, and wherein the TSN time reference is one of a plurality of TSN time references associated with the RAN (packet delay budget, see Table at [0035]).
Regarding claim 9, Zhao teaches that the plurality of traffic streams associated with the QoS class of the data flow comprise at least one of aperiodic traffic streams or periodic traffic streams (it is implicit that the data flow taught by Zhao is either periodic or aperiodic or includes both because a data flow has to fall in those categories).
Regarding claims 15 and 27, Zhao teaches that the first node of the RAN is a base station or a user plane function (UPF) associated with the RAN (access device 104a, such as an evolved Node B, [0011]; also see [0015]).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 10-14, 23-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao.
Regarding claim 10, Zhao fails to specifically teach that establishing the data flow comprises: configuring at least one of semi-persistent scheduling (SPS), configured scheduling (CS), or admission control for the data flow. However, Zhao’s teaching is in a RAN using 3GPP LTE technology, and it is inherent to use semi-persistent scheduling, configured scheduling or admission control for data flow establishment. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to employ the known techniques for establishing the data flow. 
Regarding claims 11-13, Zhao fails to specifically teach the recited limitations. However, these features are directed to details on from where the timing information is received, and the details on system messages. These specifics are considered implementation details, and would have been readily incorporated into the design when the system is implemented. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement the concept taught by Zhao by including necessary details recited in these claims. 

Regarding claims 23-26 and 28, Zhao fails to teach the specific implementation details recited in these claims. However, the recited details ae well known and available for use when a skilled artisan is putting together a system. Therefore, it would have been obvious for one of ordinary skill in the art to employ well known techniques when the concept taught in Zhao is being implemented. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Moon et al. PG Pub., the Joseph et al. PG Pub., the Cavalcanti et al. PG Pub., the Li et al. PG Pub., the Mehmedagic PG Pub., the Frangieh et al. PG Pub., and the Edelhaus et al. patent, are cited for further references.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIN JUNG/Primary Examiner, Art Unit 2472